 Case 5:21-cv-11139-GAD-KGA ECF No. 1, PageID.1 Filed 05/19/21 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MARKIA DIXSON, GENERAL GUARDIAN TO
MINOR JOHN DOE,                                                Case No.:
                                                               Judge:
                    Plaintiff,

v.                                                             JURY DEMAND

ANN ARBOR POLICE CHIEF,
ANN ARBOR POLICE OFFICER JOHN DOE, AND
THE CITY OF ANN ARBOR,
               Defendants.
__________________________________________________________________/
 WEBSTER LAW OFFICE, PLLC                       SPECTRUM LEGAL SERVICES, PC
 By: Dionne E. Webster-Cox (P70422)             By: MICHAEL H. FORTNER (P46541)
 Co- Counsel for Plaintiff                      Attorney for Plaintiff
 24100 Southfield Rd, Ste. 203                  24100 Southfield Rd, Ste. 203
 Southfield, MI 48075                           Southfield, MI 48075
 (734) 215-2444 / (734) 943-6069 – FAX          (248) 432-7436 / (248) 737-0958 – FAX
 DEWC@WebsterLawOfficePLLC.com                  fortner@spectrumattorneys.com
_________________________________________________________________/

                      COMPLAINT AND JURY DEMAND

      NOW COMES Plaintiff MARKIA DIXSON, GENERAL GUARDIAN TO

MINOR JOHN DOE by their attorneys, WEBSTER LAW OFFICE, PLLC AND

SPECTRUM LEGAL SERVICES, PC, complaint against the above-named

Defendants, and in support state as follows:

                                 INTRODUCTION

1.    This is an action brought by Plaintiff Markia Dixson, General Guardian to

Minor John Doe, a citizen and resident of Ann Arbor, Michigan, against the Ann

                                         Page 1 of 12
 Case 5:21-cv-11139-GAD-KGA ECF No. 1, PageID.2 Filed 05/19/21 Page 2 of 12




Arbor Police Chief, Ann Arbor Police Officer John Doe, and the City of Ann

Arbor for damages arising out of conduct on Monday, April 19, 2021 when

Defendant Officers illegally arrested the 11-year-old boy by pointing loaded

firearms at him and placing him in handcuffs without probable cause or reasonable

suspicion. An 11- year-old boy who was subdued and nonresistant. An 11-year-

old boy who was less than 4’ tall and weighed no more than 50 pounds.

2.    Plaintiff also brings this action for money damages against Defendant City

of Ann Arbor itself. Plaintiff contends that the City of Ann Arbor, through its

police department, has established a practice, policy, or custom of inadequately

supervising or training its officers in general, and these officers in particular, in the

limits that the Constitution requires in protecting each citizen’s right to be free

from unwarranted seizures when the officer’s safety is not at risk, when there is no

arrest warrant, consent, or other legal justification.

3.    Plaintiff submits that the City of Ann Arbor’s failure to train its officers to

not place subdued children in handcuffs without probable cause or reasonable

suspicion, caused Plaintiff’s minor child injuries, and the need for training was so

obvious that failure to do so is properly characterized as deliberate indifference to

Plaintiff’s minor son’s constitutional rights.




                                       Page 2 of 12
 Case 5:21-cv-11139-GAD-KGA ECF No. 1, PageID.3 Filed 05/19/21 Page 3 of 12




4.     Plaintiff seeks a judgment against the Defendants violated her son’s right to

be free from an unreasonable seizure and deprive him of his right to privacy and

liberty.

                          JURISDICTION AND VENUE

5.     This action arises under 42 U.S.C § 1983 and Monell v. Department of

Social Services of the City of New York, 436 U. S. 658 (1978). This Court has

jurisdiction pursuant to 28 U. S. C. §§ 1331 and 1343. The Court has supplemental

jurisdiction of Plaintiff’s state law claims.

6.     Venue is properly laid in this Court pursuant to 28 U. S. C. § 1391(b) as all

parties reside in and the claims arose in the Eastern District of Michigan.

                                   THE PARTIES

7.     Plaintiff incorporates all previous paragraphs.

8.     The Plaintiff was and is a resident of the City of Ann Arbor, Washtenaw

County, Michigan.

9.     The Plaintiff and minor-child are African Americans.

10.    Defendants Ann Arbor Police Chief and Ann Arbor Police Officer John Doe

were each acting under the color of law and within the scope of their employment.

11.    Defendant officers are being sued in their individual capacities.

12.    Defendant City of Ann Arbor is and was an organized municipal corporation

existing under the laws of the State of Michigan.


                                       Page 3 of 12
 Case 5:21-cv-11139-GAD-KGA ECF No. 1, PageID.4 Filed 05/19/21 Page 4 of 12




13.   The incident complained of in this lawsuit was on April 19, 2021.

                                       FACTS

14.   Plaintiff incorporates all previous paragraphs.

15.   Prior to April 19, 2021 minor-child was a good student, with no behavioral

issues, never suspended from school.

16.   On April 19, 2021, minor child was a backseat passenger in a vehicle being

driven by his father. They were headed to Briarwood Mall in Ann Arbor to shop

for items.

17.   Neither father-driver or minor-child had knowledge that there had been a

shooting at Briarwood Mall earlier in the day on April 19, 2021.

18.   As the minor’s father entered the mall parking there was a police presence.

19.   A police officer approached the vehicle and informed father-driver that he

could not enter the mall. Father-driver exited the parking lot and went in the

wrong direction. Several police vehicles began to follow father-driver.

20.   Father-driver pulled the vehicle over. Defendant Police Officer John Doe

approached the vehicle and began to bang on the vehicle’s window with a firearm.

21.   Then Defendant Police Officer John Doe pointed gun at minor-child in the

backseat.

22.   The other police officers stood around the father-driver’s vehicle pointing

their guns at father-driver and minor-child.


                                     Page 4 of 12
 Case 5:21-cv-11139-GAD-KGA ECF No. 1, PageID.5 Filed 05/19/21 Page 5 of 12




23.      Minor-child is dragged out of the vehicle.

24.      Defendant Police Officer John Doe searched minor-child’s pockets.

25.      Minor-child was subdued.

26.      Minor-child was nonresistant.

27.      Minor-child was not screaming or crying.

28.      Minor-child was no threat to Defendant Police Officer John Doe.

29.      Then Defendant Police Officer John Doe placed minor-child in handcuffs.

30.      Minor-child was made to lay next to his father, who also was in handcuffs

on the ground.

31.      Then Defendant Police Officer John Doe informed father and minor-child

that there had been a shooting at the mall, and they were suspects.

32.      Minor-child did not feel safe around the police officers and did not cry.

33.      Plaintiff Markia Dixson, mother of minor child, was notified of the situation

and arrived on the scene within the hour.

34.      Once minor-child saw his mother, he began to cry; only then did he feel safe

again.

35.      A reasonably competent police officer would have known that pointing a

gun and placing handcuffs on the very young violates a clearly established

constitutional right.




                                         Page 5 of 12
 Case 5:21-cv-11139-GAD-KGA ECF No. 1, PageID.6 Filed 05/19/21 Page 6 of 12




36.   The other police officers on the scene had both the opportunity and the

means to prevent Defendant Police Officer John Doe from placing handcuffs on

the minor child.

                                   COUNT I
                         § 1983 – EXCESSIVE FORCE


37.   Plaintiff incorporates all previous paragraphs.

38.   As a result of their unlawful, malicious, reckless, and indifferent conduct,

Defendant Police Officer John Doe acted under the color of law but contrary to the

law, and did deprive Minor-Child of his rights, privileges, or immunities secured

under the Constitution and laws of the United States and 42 U. S. C. § 1983 of his

right to be free from an unreasonable seizure of his person, as guaranteed by

Amendments IV and XIV of the United States Constitution, by subjecting him to

emotional injury during the unlawful seizure of his person through the use of

gratuitous, unnecessary, and excessive force.

      WHEREFORE, Plaintiff demands a judgment against Defendant Police

Officer for compensatory damages, in whatever amount the jury may determine,

plus costs, pre-judgment and post-judgment interest, and actual attorney fees

pursuant to 42 U. S. C. § 1988.

                                COUNT II
                         MUNICIPALITY LIABILITY

39.   Plaintiff incorporates all previous paragraphs.
                                    Page 6 of 12
 Case 5:21-cv-11139-GAD-KGA ECF No. 1, PageID.7 Filed 05/19/21 Page 7 of 12




40.   Defendant City of Ann Arbor, through its police department in general, the

Ann Arbor Police Chief, and Defendant Police Officer John Doe, have established

a practice, policy, or custom which directly and proximately caused the injuries

and harm suffered by the minor child, as stated more fully throughout this

complaint by:

      a.    Training, instructing, encouraging, or expecting its officers to enforce

      laws in any way they may deem fit, without regard to the constitutional

      rights of citizens in general or this minor-child in particular to be free from

      illegal search and seizure, or to be free from arbitrary and discriminatory

      enforcement of the law; and

      b.    Deliberately failing to adequately supervise, train, or discipline its

      officers in general or this Defendant officer in particular when it becomes

      known or apparent that its officers have violated the fourth amendment

      rights of its citizens, in the manner complained of in this lawsuit; and

      c.    Failing to properly train it officers in the limitations of their conduct

      in making warrantless arrests without exigent circumstances, as required by

      the Constitution and laws of the United States.

41.   As a result of the above-described practice, policy, or custom, officers of the

City of Ann Arbor, Ann Arbor Police Chief, including these Defendant officer,

believed that his actions would not be properly monitored by supervisors and


                                     Page 7 of 12
 Case 5:21-cv-11139-GAD-KGA ECF No. 1, PageID.8 Filed 05/19/21 Page 8 of 12




misconduct would not be adequately investigated or sanctioned, but would instead

be tolerated.

42.   The City of Ann Arbor’s practice, policy, or custom, as set forth more fully

above, was the moving force that did deprive minor-child of his rights, privileges,

or immunities secured under the Constitution and laws of the United States, and 42

U. S. C. § 1983, including his right to be free from an unreasonable search and

seizure of his person as guaranteed by Amendments IV and XIV of the United

States Constitution.

      WHEREFORE, Plaintiff requests declaratory relief where City of Ann

Arbor and Chief of the Ann Arbor Police Department institute a policy that forbids

the young from being placed in handcuffs when there is no threat to officer safety,

the minor is subdued and nonresistant.

                               COUNT III
                   ASSAULT and BATTERY – STATE LAW

43.    Plaintiff incorporates all previous paragraphs.

44.   Assault is defined as any intentional, unlawful threat or offer to do bodily

injury to another by force, under circumstances that create a well-founded fear of

imminent peril, coupled with the apparent present ability to carry out the act if not

prevented.




                                     Page 8 of 12
 Case 5:21-cv-11139-GAD-KGA ECF No. 1, PageID.9 Filed 05/19/21 Page 9 of 12




45.   Battery is the willful or intentional touching of a person against that person’s

will by another person or by an object or substance put in motion by another

person.

46.   Defendant Police Officer John Doe pointed a loaded firearm at minor-child,

then placed him in handcuffs.

      WHEREFORE, the Plaintiff, seeks judgment against the Defendant Police

Officer John Doe in the amount of $100,000.00, plus costs, pre-judgment and post-

judgment interest, and actual attorney fees.

                       COUNT IV
INTENTIONAL/NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

47.   Plaintiff incorporates all previous paragraphs.

48.   Plaintiff asserts this claim against Defendant Police Officer John Doe and

unknown police officers who pointed their guns at the minor-child.

49.   The actions, omissions and conduct of Defendant Police Officer John Doe

set forth above including but not limited to pointing guns and handcuffing the

minor-child was extreme and outrageous and exceeded all bounds of human

decency.

50.   Defendant Police Officer John Doe’s actions, omissions and conduct above

was undertaken with the intent to inflict and cause severe emotional distress to

minor child, with the knowledge of the high probability that his conduct would



                                     Page 9 of 12
Case 5:21-cv-11139-GAD-KGA ECF No. 1, PageID.10 Filed 05/19/21 Page 10 of 12




cause such distress or in reckless disregard of the probability that their actions

would cause such distress.

51.     Officers, who occupy positions of special trust and authority, knew, had

reason to know or believed that the minor-child was just that a minor-child and

especially vulnerable and fragile.

52.     As a direct and proximate result of the officer’s extreme and outrageous

conduct, minor-child suffered and will continue to suffer long-term, severe

emotional distress and trauma.

53.     In the alternative, the conduct of Defendant Police Officer John Doe was

willful and wanton and constituted a course of action which shows an actual or

deliberate intention to cause harm of which, if not intentional, shows an utter

indifference to or conscious disregard for the safety of others.

54.     Defendant Police Officer John Doe’s conduct was the proximate cause of

minor-child’s injuries and his extreme, severe, long-term emotional distress and

trauma.

        WHEREFORE, the Plaintiff, seeks judgment against the Defendant Police

Officer John Doe in the amount of $150,000.00, plus costs, pre-judgment and post-

judgment interest, and actual attorney fees.

                           COUNT V
      RESPONDEAT SUPERIOR – STATE LAW AGAINST CITY OF ANN
                             ARBOR


                                     Page 10 of 12
Case 5:21-cv-11139-GAD-KGA ECF No. 1, PageID.11 Filed 05/19/21 Page 11 of 12




55.   Plaintiff incorporates all previous paragraphs.

56.   In committing the acts and omissions alleged above, Defendant Police

Officer John Doe was at all time a member and agent of the Ann Arbor Police

Department and the City of Ann Arbor and was acting within the scope of his

employment.

57.   Defendant City of Ann Arbor is, therefore, liable as principal for all

common law torts committed by its agents within the scope of their employment.

      WHEREFORE, the Plaintiff, seeks judgment against the Defendant City of

Ann Arbor in the amount of $150,000.00, plus costs, pre-judgment and post-

judgment interest, and actual attorney fees.

                                               Respectfully submitted,

Dated: May 19, 2021                            /s/Dionne E. Webster-Cox______
                                               Dionne E. Webster-Cox (P70422)
                                               Attorney for Plaintiff




                                    Page 11 of 12
Case 5:21-cv-11139-GAD-KGA ECF No. 1, PageID.12 Filed 05/19/21 Page 12 of 12




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MARKIA DIXSON, GENERAL
GUARDIAN TO MINOR JOHN DOE,
             Plaintiff,
                                                               Case No.:
                                                               Judge:

v.

ANN ARBOR POLICE CHIEF,
ANN ARBOR POLICE OFFICER JOHN DOE, AND
THE CITY OF ANN ARBOR,
               Defendants.
_________________________________________________________________/
 WEBSTER LAW OFFICE, PLLC                       SPECTRUM LEGAL SERVICES, PC
 By: Dionne E. Webster-Cox (P70422)             By: MICHAEL H. FORTNER (P46541)
 Co- Counsel for Plaintiff                      Attorney for Plaintiff
 24100 Southfield Rd, Ste. 203                  24100 Southfield Rd, Ste. 203
 Southfield, MI 48075                           Southfield, MI 48075
 (734) 215-2444 / (734) 943-6069 – FAX          (248) 432-7436 / (248) 737-0958 – FAX
 DEWC@WebsterLawOfficePLLC.com                  fortner@spectrumattorneys.com
_________________________________________________________________/
                          JURY DEMAND

Plaintiff demands a jury trial.

                                                   Respectfully submitted,

Dated: May 19, 2021                                /s/Dionne E. Webster-Cox______
                                                   Dionne E. Webster-Cox (P70422)
                                                   Attorney for Plaintiff




                                         Page 12 of 12
